Citation Nr: 0126880	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
pes planus, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased initial rating for traumatic 
arthritis of the left ankle, currently evaluated as 20 
percent disabling.  

3.  Entitlement to service connection for a right hip 
arthroscopy.  

4.  Entitlement to an effective date earlier than December 
23, 1997 for the award of service connection for bilateral 
pes planus.  

5.  Entitlement to an effective date earlier than December 
23, 1997 for the award of service connection for traumatic 
arthritis of the left ankle.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
February 1982.  

This matter comes to the Board on appeal from a January 1999 
rating decision.  By this rating, service connection was 
established for bilateral pes planus, evaluated as 30 percent 
disabling, effective December 23, 1997.  Also, service 
connection was established for traumatic arthritis of the 
left ankle, evaluated as 20 percent rating, effective 
December 23, 1997.  Service connection for a right hip 
arthroplasty was denied in the January 1999 rating decision.  

The veteran filed timely substantive appeals with respect to 
the issues of entitlement to higher initial evaluations for 
pes planus and traumatic arthritis of the left ankle.  In 
addition, the statement of the case and supplemental 
statements of the case did provide her with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assigned rating.  Moreover, the RO's 
statement of the case identified the issues as "Evaluation 
of bilateral pes planus currently evaluated as 30 percent 
disabling" and "Evaluation of traumatic arthritis left 
ankle currently evaluated as 20 percent disabling".  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) did not 
approve of labeling appeals concerning the initial disability 
evaluation as appeals for "increased rating".  It did not, 
however, recommend special language to identify these 
appeals.  In this case, it is clear that the veteran has 
expressed disagreement with the original disability 
evaluations assigned.  Accordingly, there is no need to 
remand for clarification of the nature of these issues on 
appeal.  

The issue of entitlement to service connection for a right 
hip arthroplasty is remanded to the RO, as discussed below.  

The veteran raised additional claims at her hearing in August 
2001.  For example, she expressed a desire to pursue a claim 
of entitlement to service connection for a psychiatric 
disorder, claimed to be secondary to her service-connected 
disabilities.  She also indicated that she wanted to file a 
claim for service connection for fibromyalgia.  These matters 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is currently 
manifested by complaints of pain without evidence of spasm, 
or the need for special shoes, or the need for appliances.  

2.  The veteran's traumatic arthritis of the left ankle is 
currently manifested by marked limitation of motion and 
painful motion, without evidence of ankylosis.  

3.  The veteran filed her initial claim for service 
connection for bilateral foot disability in October 1982.  

4.  The agency of original jurisdiction denied service 
connection for bilateral pes planus in a December 1982 rating 
decision.

5.  The RO notified the veteran of the December 1982 rating 
decision by correspondence dated later that month.  

6.  The veteran filed a notice of disagreement concerning the 
denial of service connection for bilateral pes planus in 
February 1983.

7.  The RO issued a statement of the case concerning the 
denial of service connection for bilateral pes planus on 
March 10, 1983.

8.  The veteran did not file a substantive appeal concerning 
the denial of service connection for pes planus within 60 
days after the statement of the case, or within the remainder 
of the one year from the notice of the December 1982 rating 
decision.

9.  The veteran filed a VA Form 9, received on December 23, 
1997, that has been construed as a reopened claim for service 
connection for bilateral pes planus and a claim for service 
connection for traumatic arthritis of the left ankle. 

10.  A claim for service connection for traumatic arthritis 
of the left ankle was not received within one year after the 
veteran's release from active military service; the earliest 
such claim was received on December 23, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for pes planus have not been satisfied.  38 U.S.C.A. §§ 1155, 
5101, 5102, 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.25, 4.40, 4,45, 
4,59, Code 5276 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the left ankle have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5101, 5102, 5103, 5103A, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.25, 4.40, 4,45, 4.59, Code 5010-5271 
(2001).  

3. An effective dated earlier than December 23, 2001 is not 
warranted for the award of entitlement to service connection 
for pes planus.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2001).  

4.  An effective dated earlier than December 23, 2001 is not 
warranted for the award of entitlement to service connection 
for traumatic arthritis of the left ankle.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased Ratings.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case service connection was originally 
granted for bilateral pes planus and for traumatic arthritis 
of the left ankle in a January 1999 rating decision.  The pes 
planus was assigned a 30 percent rating under 
38 C.F.R. § 4.71a, Code 5276.  The traumatic arthritis of the 
left ankle was assigned a 20 percent rating under 
38 C.F.R. § 4.71a, Code 5010-5271.  

Because this case involves an appeal from the initial 
assignment of disability evaluations for bilateral pes planus 
and for traumatic arthritis of the left ankle, the Board has 
considered whether a "staged" rating is appropriate or 
either disability.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The record, however, does not support assigning 
different percentage disability ratings for either disability 
during the period in question.  

1.  Bilateral pes planus.  

A 30 percent rating is provided for acquired flat foot that 
is bilateral.  The next higher evaluation of 50 percent is 
warranted for pronounced flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Code 5276.  

The report of the October 1997 evaluation by the University 
of Tennessee Medical Group shows that the veteran had 
"marked pes planus".  However, when the veteran underwent a 
VA foot examination in January 1999, she was noted to have 
mild pes planus, flexible.  The veteran underwent a VA joints 
examination in July 1999, at which time her foot examination 
showed no abnormal callosities.  There was no indication of 
clawing of the toes, vascular changes or abnormal sensation.  
Although the July 1999 VA examination report does not 
specifically address the rating schedule's criteria for a 50 
percent rating, sufficient evidence has been provide from 
previous examinations and other sources to reach a fair 
determination in the veteran's claim without the need for 
obtaining yet another examination.  Nothing referable to 
tenderness of the plantar surfaces, spasm or the need for 
special shoes or appliances has been noted in any of the 
medical records or reports.  

The primary feature of the veteran's disability picture 
appears to be pain.  Private treatment records dated in 
September 1996 from M. Joudeh, M.D. show that the veteran 
complained of severe pain in her ankles and feet, and that 
she had undergone left foot surgery to insert a rod in the 
left ankle, performed by her podiatrist, D. M. Todd, in the 
previous year.  The physical examination showed that the 
veteran was not able to walk on the heels and toes due to 
pain and weakness.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

An August 1996 statement from the veteran's father is to the 
effect that the veteran is in constant pain that requires use 
of pain medication-about 12 pills a day -- and often 
requires her to abstain from weight bearing.  It is reported 
in addition that the veteran has been required to restrict 
her activities in view of her pain.  In particular, it was 
noted that she could not attend functions with her teenaged 
children, could no longer perform with her band, and could 
not prepare meals or drive occasionally.  Everything that she 
did was in moderation to avoid aggravating her condition.  
However, neither the medical records and reports nor the 
veteran's statements show the presence of such factors as 
painful motion, weakened or abnormal movement, excess 
fatigability, incoordination, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a rating higher 
than the 30 percent.  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher initial rating 
for bilateral pes planus.  

2.  Traumatic arthritis of the left ankle.  

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma 
and substantiated by X-ray evidence will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, Code 5003.  In this case, the veteran's 
traumatic arthritis of the left ankle has been rated as 20 
percent disabling under Diagnostic Code 5271, which provides 
a 10 percent rating when limitation of motion of the ankle is 
moderate, and a 20 percent rating, when marked.  

Higher evaluations are provided under Diagnostic Code 5270 
for ankylosis of the ankle.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Dorland's Illustrated Medical Dictionary 82 (26th 
ed. 1981).  Under Diagnostic Code 5270, ankylosis is rated 20 
percent in plantar flexion, less than 30 degrees; 30 percent 
in plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees; and 40 
percent in plantar flexion more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.  

In this case, the veteran demonstrated 20 degrees of plantar 
flexion and no movement in dorsiflexion during the November 
1998 VA examination.  The report of the January 1999 VA 
examination shows that the veteran had 30 degrees of plantar 
flexion and -10 degrees of dorsiflexion.  Normal values are 
45 degrees of plantar flexion and 20 degrees of dorsiflexion.  
38 C.F.R. § 4.71, Plate II.  

At the July 1999 VA examination, the examiner reported a 
"jog of motion", that is less that 5 degrees of total 
motion in the ankle.  The ankle was noted to be essentially 
in neutral position, and the veteran had a plantigrade foot.  
"Plantigrade" means characterized by walking on the sole of 
the foot.  Dorland's Illustrated Medical Dictionary 1301 
(28th ed 1994).  

While the veteran's allegations concerning ankylosis have 
been considered, I note that the most recent VA examinations 
failed to show ankylosis.  Rather, treatment records show 
that the triple arthrodesis of the left ankle, accomplished 
in 1982, resulted in decreased range of motion, as reflected 
on the report of the December 1998 VA examination.  The 
veteran does have marked limitation of motion in the left 
ankle.  Even if, for all practical purposes, the ankle could 
be deemed ankylosed by virtue of the restricted motion and 
elements of pain and weakness, the veteran could not obtain a 
higher evaluation under Diagnostic Code 5270, as the ankle 
has been determined to be in neutral position, and the foot 
plantigrade.  Moreover, the presence of abduction, adduction, 
inversion, or eversion deformity has neither been contended 
nor shown.

The Board has also considered whether the veteran has 
demonstrated the functional loss due to pain that would be 
equivalent to a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, supra.  

Records from M. Todd, M.D., dated from March 1995 show, with 
respect to functional ability, that the veteran had an 
antalgic gait, with decreased weight bearing on the left.  
The report of the June 1995 neurological assessment shows 
that the veteran could then stand no longer than 20 minutes 
due to old ankle injury.  A previous report, dated in March 
1995, shows that she reported that pain was aggravated by all 
movement.  

Private treatment records from M. Joudeh, M.D., dated in 
September 1996 show the veteran's complaints of severe pain 
in her ankles and feet, and note that the veteran had had 
left foot pain and foot surgery in the previous year to 
insert a rod in the left ankle.  The physical examination 
showed that the veteran was not able to walk on the heels and 
toes due to pain and weakness.  The September 1996 report of 
initial evaluation from L. B. Robison, M.D. shows that the 
veteran's left ankle was essentially fused, but exhibited 
swelling and tenderness. 

A March 1997 statement from I.G. Farmer, who identifies 
himself as the veteran's primary care provider and medical 
provider on an informal basis since 1992, discusses the 
functional limitations caused by the veteran's ankle 
disability.  He reported spontaneous pain and swelling with 
climate changes and prolonged standing or walking.  Marked 
edema of the ankle was also noted.  The veteran was observed 
to exercise care with climbing and descending stairs.  It was 
noted that functional ability was markedly worsened in the 
old left ankle injury subsequent to surgery and represents a 
limitation on her ability to be gainfully employed.  

The report of the January 1999 VA examination shows that 
dorsiflexion and plantar flexion in the left ankle were 
painful to the veteran.  Likewise, the veteran's Social 
Security records show that she reported that she sometimes 
has difficulty getting out of the tub because she has no 
motion in the left ankle.  In addition, she reported that her 
children did the chores as she was not able to stand for more 
than five minutes due to her nonservice-connected back 
disability and her service-connected ankle disability.  If 
she does stand for more than 5 minutes, she experiences pain 
and swelling in the left ankle.  She also reported that she 
used to be a member of a band but can no longer sing and 
dance professionally because of service-connected disability.  
A statement provided by the veteran's father supports the 
veteran's statements.  However, neither the medical records 
and reports nor the veteran's statements show the presence of 
such factors as painful motion, weakened or abnormal 
movement, excess fatigability, incoordination, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a rating higher than the 20 percent - that 
is, to the extent that would approximate the criteria for a 
30 percent rating under Diagnostic Code 5270.  


3.  Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization since her foot 
surgery reportedly performed in June 1995.  In addition, 
there is no indication that, since this surgery, she has 
required routine therapy or outpatient treatment that would 
result in disruption of her schedule to an inordinate degree.  
In addition, the veteran has reported swelling, pain with 
weight bearing, and the cessation of various activities due 
to her foot and ankle disabilities.  In particular, she 
reported that she is no longer able to do her own housework 
or yard work, or to entertain with her band.  Also, she 
described difficulty climbing in and out of the bathtub.  
While this would have a negative impact on her daily 
activities, these symptoms are not shown to be of such 
severity as to constitute marked interference with her 
ability to work.  

3.  Other considerations.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, VA promulgated regulations to implement the 
statutory provisions.  66 Fed. Reg. 45260 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  

After a review of the claims folder in the context of the new 
law and regulations, I find that VA has made reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate her claim.  In particular, I note that VA has 
obtained records in the custody of VA.  In addition, VA has 
obtained records concerning her Social Security claim and 
private medical treatment, identified by the veteran.  All 
available treatment reports have been associated with the 
veteran's claims folder.  She has not identified any other 
sources of medical records.  

The veteran has been afforded the proper notices concerning 
how to prevail on the issue of entitlement to higher ratings.  
For example, the statement of the case and the supplemental 
statements of the case provided her with a list of the 
evidence considered, the statement of facts, law and 
regulations and reasons and bases for the denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, she was afforded 
the opportunity to provide testimony at the August 2001 
hearing.  Prior thereto, she was given several opportunities 
to submit to medical examination to generate facts that would 
be helpful in the presentation of her claim.  Accordingly, 
the Board finds that the notification and duty-to-assist 
provisions mandated by the VCAA of 2000 and the implementing 
regulations have been satisfied in this case.  

B. Earlier Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Specifically with respect to direct 
service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400.  

1.  Entitlement to an effective date earlier than December 
23, 1997 for the award of service connection for bilateral 
pes planus.

The veteran filed her initial claim for service connection 
for bilateral foot disability in October 1982.  The agency of 
original jurisdiction denied entitlement to service 
connection in a December 1982 rating decision, and notified 
the veteran of that determination by correspondence dated 
later that month, which was sent to the veteran's most recent 
address then of record.  

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  See also 38 C.F.R. 
§ 20.200.  Furthermore, the time limits for filing a 
substantive or formal appeal are prescribed in 38 U.S.C. 
§ 7105(d)(3) and 38 C.F.R. § 20.302(b).  These provisions 
provide that a claimant will have 60 days from the date VA 
mails the statement of the case to file a formal appeal or 
one year from the date VA mails the notification of the 
determination being appealed, whichever period ends later.  
Section 7105(d)(3) further provides that the time period for 
filing a formal appeal may be extended for a reasonable 
period on request for good cause shown.  See also 38 C.F.R. 
§ 20.303, and VAOPGCPREC 9-99 (August 18, 1999).  

In this case, the veteran filed a notice of disagreement with 
the December 1982 denial of service connection for bilateral 
pes planus in February 1983, indicating therein that she 
wanted a hearing.  The RO issued a statement of the case on 
March 10, 1983.  The requested hearing was held in May 1983.  
In a June 1983 rating decision, the RO continued the denial 
of service connection, and notified the veteran by letter 
dated June 8, 1983, that the evidence did not warrant a 
change in the previous determination.  She was also again 
provided with her appellate rights.

Nothing further was received from the veteran until December 
23, 1997, at which time she submitted a VA From 9, Appeal to 
the Board of Veterans' Appeals, and other documents 
concerning her pes planus and her ankle.

The appellant argues that she has had an ongoing claim since 
her original claim of October 1982.  Unfortunately, she did 
not complete her appeal from the December 1982 rating 
decision by filing a substantive appeal within 60 days of the 
March 1983 statement of the case or within the remainder of 
the one-year period following the notice of the December 1982 
rating decision.  As she did not complete her appeal, the 
December 1982 decision is final - as is the June 1983 
decision.

The veteran filed a VA Form 9 and other documents, which have 
been construed as a reopened claim, on December 23, 1997.  
Service connection was established for pes planus in a 
January 1999 rating decision, and an effective date of 
December 23, 1997 -- the date of the reopened claim for 
service connection -- was assigned.  Because the veteran's 
reopened claim was not filed within one year after her 
separation from service in 1982, the effective date of the 
award for service connection cannot be earlier than the date 
of the reopened claim.  38 C.F.R. § 3.400.  Thus, the 
effective date of December 23, 1997 was properly assigned.  

2.  Entitlement to an effective date earlier that December 
23, 1997 for the award of service connection for traumatic 
arthritis.  

The VA Form 9 filed on December 23, 1997 also indicated an 
intention to pursue a claim for service connection for a left 
ankle disability. Service connection was established for 
traumatic arthritis of the left ankle in a January 1999 
rating decision, and an effective date of December 23, 1997 
was assigned for that award.  

Once again, because the veteran's claim was filed many years 
after her separation from service, the effective date of the 
award for service connection can be no earlier than the date 
of the reopened claim.  The veteran contends that she has 
been entitled to service connection for the ankle disability 
since her separation from service.  

The effective date of the award of service connection is 
based on the date of receipt of claim.  Consequently, the 
claim of entitlement to an earlier effective date for the 
award of service connection for a left ankle disability has 
no legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

An increased rating for bilateral pes planus is denied.  

An increased rating for traumatic arthritis of the left ankle 
is denied.  

An effective date earlier than the December 23, 1997 is not 
warranted for the award of service connection for bilateral 
pes planus.  

An effective date earlier than December 23, 1997 is not 
warranted for the award of service connection for traumatic 
arthritis of the left ankle.  


REMAND

With respect to the veteran's claim for service connection 
for right hip arthroscopy, the January 1999 rating decision 
reflects that service connection was denied on the basis that 
the veteran's claim was not well grounded.  As noted above, 
the requirement of a well-grounded claim has been eliminated 
by the VCAA.  

Because of the change in the law and regulations, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Therefore, for these reasons, this case is REMANDED for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45260 (August 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326) 
are fully complied with and satisfied with 
respect to the claim for service 
connection for the hip disability.  In 
this regard I note that the veteran had 
been previously notified that her claim 
was disallowed based on a finding that her 
claim was not well grounded.  
Consequently, she should be afforded 
notification of new requirements under the 
VCAA and afforded an opportunity to 
respond.  

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for the right hip disability.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

